ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-14-177, concluding that ERIC A. FELDHAKE of HADDONFIELD, who was admitted to the bar of this State in 1999, should be censured for violating RPC 1.4(d) (failure to advise client that assistance client seeks is prohibited by Rules of Professional Conduct), RPC 4.4(a) (conduct that has no substantial purpose other than to embarrass, delay, or burden third person or use of methods to obtain evidence that violates legal rights of such person), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ERIC A. FELDHAKE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.